                                      MINUTES



 CASE NUMBER:             1:18-cv-00502 JAO-KJM
 CASE NAME:               Ya-Wen Hsiao v. Eugene Scalia, Secretary of Labor
 ATTYS FOR PLA:           Ya-Wen Hsiao, Pro Se
 ATTYS FOR DEFT:          Samuel Go
                          Harry Yee


       JUDGE:      Jill A. Otake                 REPORTER:     Ann Matsumoto

       DATE:       02/12/2021                    TIME:         8:55am-9:40am


COURT ACTION: AMENDED EP: Hearing on [73] Defendant's Partial Motion to
Dismiss Amended Complaint was conducted by video teleconference (VTC).

Oral arguments heard.

[73] Defendant's Partial Motion to Dismiss Amended Complaint - TAKEN UNDER
ADVISEMENT.

Court to issue a written order.




Submitted by: Shelli Mizukami, Courtroom Manager
